ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (this “Agreement”) is entered into and
effective as of February 19, 2002 (the “Execution Date”), by and between Project
1000, Inc., a Nevada corporation with a place of business at 668 North 44th
Street, Suite 248, Phoenix, Arizona 85008 (“P1”), on the one hand, and Fan
Energy, Inc., a Nevada corporation, with a place of business at 11811 North
Tatum Blvd. Suite 3031, Phoenix, AZ 85028 (“FEI”), on the other hand.

        1.     STATEMENT OF PURPOSE

          1.1.     P1 desires to sell to FEI, and FEI desires to purchase from
P1, the Assets;


          1.2.     FEI desires to purchase, and P1 desires to sell, only the
specific Assets as defined herein on the Execution Date;


          1.3.     Simultaneously with the consummation of the transactions
contemplated hereby, P1 and FEI each desires to appoint a new Board of Directors
("Board") for FEI in connection with such sale; and


          1.4.     NOW, THEREFORE, in consideration of the foregoing and the
mutual representations, warranties, covenants, agreements and conditions set
forth in this Agreement, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, FEI and P1, intending to be
legally bound, hereby agree as follows:

        2.     DEFINITIONS

          2.1.     “ACCOUNTS RECEIVABLE” means all accounts receivable of P1
relating to the conduct and operation of its business as it relates to the
Assets as of the Closing Date and all rights of P1 to payment for goods or
services rendered by P1 in connection with the Assets on or prior to the Closing
Date.


          2.2.     “AFFILIATE” means, with respect to any Person, any other
Person directly or indirectly Controlling, Controlled by, or under common
Control with such first Person.


          2.3.     “APPLICABLE LAW” means any applicable constitution, treaty,
statute, rule, regulation, ordinance, order, directive, code, interpretation,
judgment, decree, injunction, writ, determination, award, permit, license,
authorization, directive, requirement or decision of or agreement with or by
Governmental Authorities.


          2.4.     “ASSETS” means the specific assets of P1, both tangible and
non-tangible, as listed in Schedule 2.4 attached hereto and in Sections 2.4 and
2.5 below:


          2.4.1.     P1‘s “Digital Content Cloaking Technology™", known as
MediaClôQ™ or MediaMaker™ (“P1 Technology”), which is a set of methodologies
that are designed to work together to thwart illegal copying or ripping of
optical media that complies to IEC 90608 Redbook standards. Each of the
methodologies used is meant to work toward defeating the various software
products currently available on the market today that are used for the purpose
of making illegal copies of CDs or of individual audio tracks. The Assets
include, but are not limited to, P1‘s proprietary technology as set forth in
Schedule 2.4 which includes all English and foreign language, all commercial and
non-commercial, and all present and future versions thereof, and all required
and/or relevant P1 Documentation, Intellectual Property Rights and other
proprietary rights therein, and Derivatives thereof that is required and/or
relevant to FEI’s development of current and future versions of FEI Products.


          2.4.2.     All Inventory associated with the Assets;


          2.4.3.     The Documentation;


          2.4.4.     The Assumed Contracts;







--------------------------------------------------------------------------------



          2.4.5.     The Physical Assets;


          2.4.6.     The Schedule 2.4 Asset list;


          2.4.7.     The Proprietary Rights;


          2.4.8.     All goodwill associated with the Assets; and


          2.4.9.     All of P1‘s rights under manufacturers’ and vendors’
warranties relating to items included in the Physical Assets and all similar
rights against third parties relating to items included in the Assets to the
extent contractually assignable.


          2.4.11     Gross Assets as referred to in this Agreement is defined as
the total value of the Assets without any deduction whatsoever, including
claims, liabilities and liens that may be associated therewith.


          2.5     “Assets” also means the Additional Assets (“Additional
Assets”), including, but not limited to, the following Assets as identified on
Schedule 2.5 attached hereto:


          2.5.1     All other assets acquired subsequent to the Execution Date


          2.6.     “ASSUMED CONTRACTS” means all Customer Agreements, service
agreements, independent contractor agreements and other agreements (including
all material related documentation) between P1 and any third party to the extent
pertaining to the Assets and which are either (a) assignable by P1 to FEI as of
the Closing Date or (b) assignable by P1 to FEI after the Closing Date. All such
contracts that are assignable by P1 to FEI as of the Closing Date are set
forth-on Schedule 2.6 attached hereto and made a part hereof.


          2.7.     “FEI” means FEI and its officers, directors, shareholders,
affiliates, predecessors, successors and agents.


          2.8.      “CHANGE OF CONTROL” means, with respect to any Person, such
Person either:


          2.8.1.     Becomes a Subsidiary of another Person; or


          2.8.2.     Any person or group (within the meaning of Rule 13d-5 under
the Exchange Act as in effect on the Execution Date) shall come to own, directly
or indirectly, beneficially or of record, voting securities representing more
than 50% of the total voting power of such Person.


          2.9.     “CLAIM” means a written notice asserting a breach of a
representation, warranty or covenant specified in this Agreement, which shall
reasonably set forth, in light of the information then known to the party giving
such notice, a description of and an estimate (if then reasonable to make) of
the amount involved in such breach.


          2.10.     “CLOSING” means the closing of the transactions contemplated
by this Agreement.


          2.11.     “CLOSING DATE” has the meaning set forth in Section 3.


          2.12.      “CONFIDENTIAL INFORMATION” has the meaning set forth in
Section 8.1 hereof.


          2.13.     “CONSENTS” means all of the consents or approvals of
Governmental Authorities and other third parties necessary to sell, transfer and
assign the Assets to FEI and to otherwise consummate the transactions
contemplated hereby in compliance with all Applicable Law.






2


--------------------------------------------------------------------------------



          2.14.     “CONTROL” means having the power to direct the affairs of a
Person by reason of either (i) owning or controlling the right to vote a
sufficient number of shares of voting stock or other voting interest of such
Person or (ii) having the right to direct the general management of the affairs
of such Person by contract or otherwise.


          2.15.     “CUSTOMER AGREEMENT” means any and all licenses, leases,
distribution and maintenance agreements whereby P1 has authorized any third
party to use or distribute any of its Assets as of the Closing Date.


          2.16.     “DAMAGES” means all claims, liabilities, demands,
impositions, causes of action, losses, investigations, proceedings, damages,
penalties, fines, assessments, deficiencies, interest, expenses and judgments,
including reasonable attorneys’ fees and disbursements.


          2.17.     “DOCUMENTATION” means all documentation in P1‘s possession,
custody or control pertaining to its Assets, including, any marketing materials,
product specifications, flow charts, diagrams, algorithms, other design
documentation, training manuals, bug lists, and any electronic machine-readable
versions of the same, and a summary of P1‘s current promotional activity with
respect to its Assets, any and all records of customer service issues and/or
responses, and any and all written notes, plans and other documentation
describing problems with respect to the Assets and proposed and implemented
solutions therefor, if any, written proposals with respect to future development
of the Assets, or other matters related to the use, operation, development or
enhancement of the Assets.


          2.18.     “EXECUTION DATE” means the date of this Agreement.


          2.19.     “GOVERNMENTAL AUTHORITY” means any government, any
governmental entity, department, commission, board, agency or instrumentality,
and any court, tribunal or judicial or arbitrational body, whether federal,
state or local.


          2.20.     “GOVERNMENTAL ORDER” means any order, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.


          2.21.     “INDEMNIFIED PARTY” means the party, who is entitled to
indemnification for, and to be held harmless with respect to, Damages, as
provided under the terms and subject to the conditions of this Agreement.


          2.22.     “INDEMNIFYING PARTY” means the party who is obligated to
indemnify, and to hold harmless, the other party hereto with respect to Damages,
as provided under the terms and subject to the conditions of this Agreement.


          2.23.     “INVENTORY” means all raw materials, all work-in-process,
and all parts and structures in P1‘s possession or control on the Closing Date
that are connected in any way to the Assets.


          2.24.     “MATERIAL ADVERSE CHANGE” or “MATERIAL ADVERSE EFFECT” means
any change or effect that is materially adverse to the Assets, the business
operations related to the Assets or the transactions contemplated by this
Agreement.


          2.25.     “P1” means P1 and its officers, directors, shareholders,
affiliates, predecessors, successors and agents.


          2.26.     “P1 TRADEMARKS” means any and all trademarks, trade names,
service marks, logos and similar designations of source of origin owned by P1.


          2.27.     “NON-ASSUMED CONTRACTS” shall mean all Customer Agreements
that are not assigned to FEI as Assumed Contracts pursuant to this Agreement.






3


--------------------------------------------------------------------------------



          2.28.     “OUTSTANDING LICENSE AGREEMENTS” means the license
agreements by and between P1 and a third party pursuant to which such third
party is granted certain rights and licenses to the Assets, the Documentation or
the Proprietary Rights and which are set forth on Schedule 2.28 attached hereto
and made a part hereof.


          2.29.     “PATENTS” means the patents, patent applications, and
invention disclosures that are set forth on Schedule 2.29 attached hereto and
made a part hereof. The term Patents includes all divisions, reissues,
continuations, continuations-in-part, reexaminations, and extensions thereof and
corresponding foreign patents and patent applications corresponding to those
patents listed on Schedule 2.29.


          2.30.     “PERMITTED LIENS” means (i) liens for Taxes not yet due or
payable; (ii) liens and other encumbrances on the Assets as specifically listed
in Schedule 2.30 attached hereto and (ii) inchoate materialmen’s, mechanics’,
carriers’, warehousemen’s, landlords’, workmen’s, repairmen’s, employees’ or
other like liens arising in the ordinary course of business and for which
payment is not overdue.


          2.31.     “PERSON” shall mean a natural person, a corporation, a
partnership, a limited liability company, an association, a trust or any other
entity or organization, including a government or political subdivision or an
agency or instrumentality thereof.


          2.32.     “PHYSICAL ASSETS” means the items related to the Assets to
be acquired in accordance herewith contained in Schedule 2.32 as attached hereto
and in the Asset section on the P1 Balance Sheet as of January 31, 2002,
attached hereto as Schedule 2.32, including, but not limited to, furniture,
desks, file cabinets, copiers, personal computers, computer servers, test
equipment, printers and laptops which are necessary to perform the duties in
connection with maintaining the Assets and which are set forth on Schedule 2.32,
attached hereto and made a part hereof.


          2.33.     “PROPRIETARY RIGHTS” means the Trademarks, the Patents, all
registered and unregistered copyrights in or to the Assets and the Documentation
and all applications for registration thereof, and all know-how, trade secrets,
proprietary processes, formulae, business information, and other intellectual
and industrial property rights in and to the Assets or the Documentation.


          2.34.     “PURCHASE PRICE” has the meaning set forth in Section 5.1.


          2.35.     “RELATED AGREEMENTS” means all agreements, instruments and
certificates contemplated hereby and thereby.


          2.36.     “SUBSIDIARY” means a corporation, company or other entity
(i) more than fifty percent (50%) of whose outstanding shares or securities
(representing the right to vote for the election of directors or other managing
authority) are, or (ii) which does not have outstanding shares or securities, as
may be the case in a partnership, joint venture, or unincorporated association,
but more than fifty percent (50%) of whose ownership interest representing the
right to make the decisions for such corporation, company or other entity is,
now or hereafter, owned or controlled, directly or indirectly, by any other
Person, but such corporation, company or other entity shall be deemed to be a
Subsidiary only so long as such ownership or control exists.


          2.37.     “TAXES” OR INDIVIDUALLY “TAX,” means any federal, state,
local or foreign taxes, assessments, interest, penalties, deficiencies, fees and
other governmental charges or impositions (including without limitation, all
income tax, unemployment compensation, social security, payroll, sales and use,
excise, privilege, property, ad valorem, franchise, license, school and any
other tax or similar governmental charge or imposition).


          2.38.     “TAX CODE” means the Internal Revenue Code of 1986, as
amended.


          2.39.     “THIRD-PARTY CLAIM” means, in respect of the obligations of
each Indemnifying Party hereunder, a claim asserted against the Indemnified
Party by a third party.






4


--------------------------------------------------------------------------------



          2.40.     “THRESHOLD AMOUNT” has the meaning set forth in Section
12.4.


          2.41.     “TRADEMARKS” means the trademarks, trade names, service
marks, logos and similar designations of source and origin, and all
registrations and applications for registration thereof which are set forth on
Schedule 2.41 attached hereto and made a part hereof and all goodwill associated
therewith.


          2.42.     “USER DOCUMENTATION” shall mean the user documentation
needed to support and use the Assets, which shall include instructions for the
use of each function thereof and any training materials related thereto.


          2.43.      “WAIVER AND CONFIDENTIALITY AGREEMENT” has the meaning set
forth in Section 6.11.


        3.     CLOSING; CONDITIONS TO CLOSING; DELIVERIES

          3.1.     CLOSING. The Closing shall occur within five (5) business
days following the satisfaction or waiver of the conditions precedent set forth
in Sections 3.2 and 3.3 (the “Closing Date”) and shall be held at the offices of
P1 in Phoenix, Arizona at 2:00 P.M. local time, or at such other time and place
as P1 and FEI may mutually agree. Notwithstanding the actual time the deliveries
of the parties hereto are made on the Closing Date, the parties hereto agree
that the Closing shall be effective and deemed for all purposes to have occurred
as of 12:01 a.m., local time, on the Closing Date.


          3.2.     CONDITIONS TO OBLIGATIONS OF P1 TO CLOSE. The obligations of
P1 to consummate the Closing shall be subject to the satisfaction, on or before
the Closing Date, of each and every one of the following conditions, all or any
of which may be waived, in whole or in part, by P1, provided, however, that in
the event that any or all of such conditions are waived, such waiver shall be
for all purposes and not only for purposes of closing the transactions
contemplated hereby, and the conditions so waived shall not serve as a basis for
indemnification under Section 12 hereof.


          3.2.1.     REPRESENTATIONS AND WARRANTIES; COVENANTS.


          3.2.1.1.     The representations and warranties of FEI contained in
this Agreement shall be true and correct in all material respects as of the
Closing, with the same force and effect as if made as of the Closing; and


          3.2.1.2.     The covenants and agreements contained in this Agreement
to be complied with by FEI at or prior to the Closing shall have been complied
with in all material respects.


          3.2.2.     COMPLIANCE WITH HSR ACT. Any waiting periods (and any
extension thereof) applicable to the transactions contemplated by this Agreement
under applicable U.S. and foreign antitrust or trade regulation laws and
regulations, including under the HSR Act, shall have expired or been earlier
terminated, and all governmental consents, authorizations or approvals required
in connection with the transactions and their consummation contemplated by this
Agreement shall have been obtained or given.


          3.2.3.     NO ORDER. No action or proceeding shall have been
instituted against P1 or any of its Affiliates or any officer or director of P1
or any of its Affiliates which seeks to, or would render it unlawful as of the
Closing to effect the transactions contemplated hereby in accordance with the
terms hereof or creates or poses a risk of creating a limitation on P1 to own
the FEI Shares, and no such action shall seek damages in a material amount by
reason of the consummation of the transactions contemplated hereby.






5


--------------------------------------------------------------------------------



          3.2.4.     OPINIONS OF COUNSEL. P1 shall have received from its
counsel, attached hereto as Schedule 3.2.4, and from FEI’s counsel, dated as of
the Closing Date in form and substance reasonably satisfactory to P1.


          3.2.5.     APPOINTMENT AND RESIGNATION OF DIRECTORS. FEI shall have
appointed new Directors as mutually agreed upon by the parties.


          3.2.6.     CONFIRMATION OF SHAREHOLDERS. FEI shall have presented to
P1 its latest shareholders list, attached hereto as Schedule 3.2.6. and, no more
than 30 days after the Closing will deliver its Certified Shareholder's List as
of one (1) business day prior to the Closing.


          3.2.7.     DELIVERIES. FEI shall have made or stand willing and able
to make all the deliveries to P1 set forth in Section 3.5.


          3.3.     CONDITIONS TO OBLIGATIONS OF FEI. The obligations of FEI to
consummate the Closing shall be subject to the satisfaction, on or before the
Closing Date, of each and every one of the following conditions, all or any of
which may be waived, in whole or in part, by FEI, provided, however, that in the
event that any or all of such conditions are waived, such waiver shall be for
all purposes and not only for purposes of closing the transactions contemplated
hereby, and the conditions so waived shall not serve as a basis for
indemnification under Section 12 hereof.


          3.3.1.     REPRESENTATIONS AND WARRANTIES; COVENANTS.


          3.3.1.1.     The representations and warranties of P1 contained in
this Agreement shall be true and correct in all material respects as of the
Closing, with the same force and effect as if made as of the Closing; and


          3.3.1.2.     The covenants and agreements contained in this Agreement
to be complied with by P1 at or prior to the Closing shall have been complied
with in all material respects.


          3.3.2.     COMPLIANCE WITH HRS ACT. Any waiting periods (and any
extension thereof) applicable to the transactions contemplated by this Agreement
under applicable U.S. and foreign antitrust or trade regulation laws and
regulations, including under the HSR Act, shall have expired or been earlier
terminated, and all governmental consents, authorizations or approvals required
in connection with the transactions and their consummation contemplated by this
Agreement shall have been obtained or given.


          3.3.3.     NO ORDER. No action or proceeding shall have been
instituted against FEI or any of its Affiliates or any officer or director of
FEI or any of its Affiliates which seeks to, or would, render it unlawful as of
the Closing to effect the transactions contemplated hereby in accordance with
the terms hereof or would restrain, prohibit or otherwise interfere with the
effective operation or enjoyment by FEI of all or any material portion of the
Assets as contemplated hereby, and no such action shall seek damages in a
material amount by reason of the consummation of the transactions contemplated
hereby.


          3.3.4.     CONSENTS AND APPROVALS. Each of the Consents shall have
been duly obtained and delivered to FEI with no material adverse conditions
imposed by any such Consent and no Material Adverse Change to the terms of any
Assumed Contract with respect to which any Consent is obtained.


          3.3.5.     OPINIONS OF COUNSEL. FEI shall have received from its
counsel, attached hereto as Schedule 3.3.5, and P1’s counsel, opinions dated as
of the Closing Date in form and substance reasonably satisfactory to FEI.






6


--------------------------------------------------------------------------------



          3.3.6.     NO MATERIAL ADVERSE CHANGE. There shall not have occurred
any Material Adverse Change since the date of this Agreement.


          3.3.7.     DELIVERIES. P1 shall have made or stand willing and able to
make all the deliveries to FEI set forth in Section 3.4.


          3.3.8     DUE DILIGENCE. FEI shall have completed to its satisfaction
a Due Diligence Review prior to the Closing. Such review shall not have
uncovered any material deficiency in the technology underlining the Assets that
would impair the marketability of the Asset. Furthermore, as part of, and prior
to the completion of FEI’s Due Diligence Review, P1 will present its preliminary
operating budget and capitalization plan to the Board of Directors of FEI.


          3.4.     DELIVERIES BY P1. Prior to or on the Closing Date, P1 shall
deliver, or cause to be delivered, to FEI the following, in form and substance
reasonably satisfactory to FEI and its counsel:


          3.4.1.     TRANSFER DOCUMENTS. DULY EXECUTED COPIES OF THE FOLLOWING:


          3.4.1.1.     Bill of Sale for the Assets of P1, Assignment and
Assumption Agreements, attached hereto as Schedule 3.4.1.1 in a form mutually
agreed by and between FEI and P1;


          3.4.1.2.     Other transfer documents which shall be sufficient to
vest good and marketable title to the Assets in the name of FEI or its permitted
assignees.


          3.4.2.     WAIVER AND CONFIDENTIALITY AGREEMENTS. Duly executed copies
of the Waiver and Confidentiality Agreements contemplated under Section 6.11
hereof.


          3.4.3.     SECRETARY’S CERTIFICATE. Certificate, attached hereto as
Schedule 3.4.3, dated as of the Closing Date, executed by the Secretary or
Assistant Secretary of P1 certifying (i) as to the Charter of P1, (ii) as to the
Bylaws of P1, (iii) that the resolutions, as attached to such certificate, were
duly adopted by the Board of Directors of P1, authorizing and approving the
consummation of the transactions contemplated hereby and that such resolutions
remain in full force and effect and (iv) as to the incumbency of the officers of
P1 duly authorized to execute and deliver this Agreement and the Related
Agreements.


          3.4.4.     OFFICER’S CERTIFICATE. Certificate, attached hereto as
Schedule 3.4.4, dated as of the Closing Date, executed by the President or Vice
President of P1, certifying that: (i) the representations and warranties of P1
in this Agreement are true and complete at and as of the Closing Date (except
for representations and warranties that by their terms are made as of a
specified date and except for changes that are contemplated by this Agreement or
occur in the ordinary course of business which do not singly or in the aggregate
have a Material Adverse Effect) and (ii) P1 has performed all of its obligations
and has complied in all material respects with all of its covenants set forth in
this Agreement to be performed or complied with on or prior to the Closing Date.


          3.4.5.     GOOD STANDING CERTIFICATE. A certificate as to the good
standing of P1, issued by the Secretary of State of the State of Nevada, dated
no more than ten (10) days prior to the Closing.


          3.4.6.     ACCEPTANCE OF DIRECTOR’S APPOINTMENT. The new Directors for
FEI shall each execute an acceptance certificate, attached hereto as Schedule
3.4.6, acknowledging and approving their appointment to the FEI Board effective
at Closing.


          3.4.7.     OTHER. Such other evidence of the performance of all
covenants and satisfaction of all conditions required of P1 by this Agreement,
at or prior to the Closing, as FEI or its counsel may reasonably require.
Additionally, P1 shall delver all schedules to the agreement prior to the
Closing unless waived in Writing by FEI.






7


--------------------------------------------------------------------------------



          3.5.     DELIVERIES BY FEI. Prior to or on the Closing Date, FEI shall
deliver, or cause to be delivered, to P1 the following, in form and substance
reasonably satisfactory to P1 and its counsel:


          3.5.1.     PURCHASE PRICE. The stock portion of the Purchase Price in
FEI’s $0.001 par value common stock (“Shares”) by physical delivery to P1 no
later than the Closing Date as directed in Section 5.1.


          3.5.2.     BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT. Duly
executed Bill of Sale, Assignment and Assumption Agreement prepared by P1.


          3.5.3.     SECRETARY’S CERTIFICATE. Certificate, attached hereto as
Schedule 3.5.3, dated as of the Closing Date, executed by the Secretary or
Assistant Secretary of FEI certifying (i) as to the Certificate of Incorporation
of FEI, (ii) as to the Bylaws of FEI, (iii) that the resolutions, as attached to
such certificate, were duly adopted by a majority of the current Board of
Directors of FEI, authorizing and approving the execution of this Agreement and
the Related Agreements and the consummation of the transactions contemplated
hereby and thereby and that such resolutions remain in full force and effect and
(iv) as to the incumbency of the officers of FEI duly authorized to execute and
deliver this Agreement and the Related Agreements.


          3.5.4.     OFFICER’S CERTIFICATE. Certificate, attached hereto as
Schedule 3.5.4, dated as of the Closing Date, executed by the President or Vice
President of FEI, certifying that (i) the representations and warranties of FEI
in this Agreement are true and complete at and as of the Closing Date (except
for representations and warranties that by their terms are made as of a
specified date and except for changes that are contemplated this Agreement) and
(ii) FEI has performed all of its obligations and has complied in all material
respects with all of its covenants set forth in this Agreement to be performed
or complied with on or prior to the Closing Date.


          3.5.5.     GOOD STANDING CERTIFICATE. A certificate as to the good
standing of FEI, issued by the Secretary of State of the State of Nevada, dated
not more than ten (10) days prior to the Closing.


          3.5.6.     APPOINTMENT AND RESIGNATION OF DIRECTORS. FEI shall have
appointed the new Board of Directors.


          3.5.7.     OTHER. Such other evidence of the performance of all
covenants and satisfaction of all conditions required of FEI by this Agreement,
at or prior to the Closing, as P1 or its counsel may reasonably require.
Additionally, FEI shall delver all schedules to the agreement prior to the
Closing unless waived in Writing by P1.

        4.     SALE AND PURCHASE OF ASSETS

          4.1.      TRANSFER OF ASSETS.


          4.1.1.     Pursuant to the terms and subject to the conditions set
forth in this Agreement, P1 hereby agrees to sell, grant, transfer, convey,
assign and deliver to FEI on the Closing Date, and FEI agrees to purchase and
acquire from P1 on the Closing Date, all right title and interest of P1 in and
to the Assets, which, in combination with the Additional Assets, represents the
P1‘s Assets.


          4.1.2.     P1 will provide customer service, technical maintenance and
research and development support for the P1 Assets under terms and conditions to
be mutually approved by the parties.






8


--------------------------------------------------------------------------------



          4.1.3.     Subject to the provisions of Section 4.1.1 and 4.1.2, title
to the Assets will be transferred by P1 to FEI on the Closing Date. Actual
physical delivery may take place on multiple dates thereafter as determined by
the parties in accordance with Section 3 herein. Notwithstanding anything in
this Agreement to the contrary, all of the Assets shall be transferred no later
than March 31, 2002.


          4.2.     ASSUMPTION OF ASSUMED CONTRACTS. Pursuant to the terms and
subject to the conditions set forth in this Agreement, effective upon Closing,
P1 shall assign to FEI all of P1‘s rights and obligations under the Assumed
Contracts, which are assignable by P1 to FEI as of the Closing Date, and FEI
shall accept such assignment and shall assume all responsibilities and
obligations of P1 under such Assumed Contracts. Following the Closing Date, and
pursuant to the terms and conditions set forth in this Agreement, P1 shall
assign to FEI all of P1‘s rights and obligations under, and FEI shall accept
such assignment and shall assume all responsibilities and obligations of P1
under, the Assumed Contracts which are assignable by P1 to FEI after the Closing
Date.


          4.3.     LIMITATION ON ASSUMPTION. FEI shall not assume, pay or
discharge or in any respect be liable for any liability, obligation, commitment
or expense of P1 with respect to the Assumed Contracts other than those which
accrue (a) after the Closing Date with respect to Assumed Contracts assigned to
FEI upon Closing, (b) after the effective date of the assignment with respect to
any Assumed Contract assigned to FEI after the Closing Date, or (c) as listed in
Schedule 4.3 attached hereto.

        5.     CONSIDERATION

          5.1.     TRANSFER OF ASSETS. Pursuant to the terms and subject to the
conditions of this Agreement, in consideration for the sale, transfer,
conveyance, and assignment of the Assets, FEI agrees to pay to P1 the following
purchase price (the “Purchase Price”): Four Million Dollars ($4,000,000) in cash
or cash equivalent, represented as follows: $3,500,000 in FEI’s $.001 par value
common stock (the “Shares”) and $500,000 in cash to be paid no later than two
(2) years from the Effective Date hereof. Subsequent to the purchase of the P1
Assets, FEI and P1 shall mutually agree on a third party valuation firm who will
be retained by FEI to issue a valuation on the P1 Assets. Upon completion and
acceptance of the valuation by FEI and in the event the valuation of the P1
Assets is below $2,000,000 or above $6,000,000, the purchase price shall be
adjusted accordingly. If the number of Shares as adjusted is greater than the
number of Shares issued initially in accordance herewith, FEI shall issue
additional Shares to P1 within three business days after the valuation is
completed and accepted by FEI. In the event the number of Shares as adjusted is
less than the number of Shares initially issued, P1 shall return those Shares
issued in excess of the Shares to be issued as adjusted within three business
days after the valuation is completed and accepted by FEI. Notwithstanding the
foregoing, the cash portion of the purchase price shall remain the same. The
price per share of the Shares to be issued in accordance with this Section 5.1
shall be determined by the greater of the 30 day average of the Share closing
trade price beginning on the day trading of the Shares on the Over The Counter
Bulletin Board (“OTCBB”) commences and ending thirty days thereafter, or the
audited book value of FEI’s assets on December 31, 2001, which shall be stated
in FEI’s 10K filing for the year ending 2001. Notwithstanding anything herein to
the contrary, FEI shall issue P1 a minimum of One Million One Hundred Sixty-Six
Thousand Six Hundred Sixty-Seven (1,166,667) Shares, payable at the Closing by
physical transfer of shares in accordance with the transfer instructions
delivered to P1‘s legal counsel by FEI no later than one (1) business day prior
to the Closing to be held in escrow until such time as both the price per share
as determined herein and the valuation of the Assets as provided for herein, and
Five Hundred Thousand Dollars ($500,000) in cash or cash equivalent, to be paid
no later than twenty-four months from the Effective Date hereof. All Shares
issued shall be restricted, fully paid, and nonassessable and shall contain all
customary rights, title and interest, including piggyback registration rights to
any future registration of shares conducted by FEI. It shall be the
responsibility of P1 to deliver to FEI an Accredited Investor Representation as
well as Investor Representation prior to the Closing.


          5.2.     ALLOCATION OF PURCHASE PRICE. Within ninety (90) days
following the Closing Date, FEI will provide to P1 an allocation statement (the
“Asset Allocation Statement”) with FEI’s proposed allocation of the aggregate
consideration payable pursuant to Section 5.1 among the Assets. Within fifteen
(15) days after the receipt of such Asset Allocation Statement, P1 will propose
to FEI any changes to such Asset Allocation Statement (and in the event no such
changes are proposed in writing to FEI within such time period, P1 will be
deemed to have agreed to, and accepted, the Asset Allocation Statement). P1 and
FEI will endeavor in good faith to resolve any differences with respect to the
Asset Allocation Statement within fifteen (15) days after FEI’s receipt of
written notice of objection from P1.






9


--------------------------------------------------------------------------------



          5.2.1.     Subject to Sections 5.2.2, the parties hereto agree (i) to
use the allocations set forth in the Asset Allocation Statement provided by FEI
to P1 pursuant to Section 5.2 above, for accounting, financial reporting and Tax
purposes; (ii) that such allocations shall be in accordance with, and as
provided by, Section 1060 of the Tax Code; and (iii) that any Tax returns or
other Tax information they may file or cause to be filed with any Governmental
Authority or fiscal intermediary shall be prepared and filed consistently with
such allocation. The parties agree that, to the extent required, they will each
properly and timely file Form 8594 in accordance with Section 1060 of the Tax
Code.


          5.2.2.     If P1 withholds its consent, in the manner and within the
time period specified in Section 5.2, to the allocation reflected in the Asset
Allocation Statement, and P1 and FEI have acted in good faith to resolve any
differences with respect to items on the Asset Allocation Statement and
thereafter are unable to resolve any differences that, in the aggregate, are
material, then any remaining disputed matters will be finally and conclusively
determined by an independent accounting firm of recognized national standing
(the “Allocation Arbiter”) selected by P1 and FEI, which firm shall not be the
regular accounting firm of P1 or FEI. Promptly, but not later than fifteen (15)
days after its acceptance of appointment hereunder, the Allocation Arbiter will
determine (based solely on presentations by P1 and FEI and not by independent
review) only those matters in dispute and will render a written report as to the
disputed matters and the resulting allocation of Purchase Price, which report
shall be conclusive and binding upon the parties. P1 and FEI shall share equally
in all costs attributable to the review and determination by the Allocation
Arbiter.


          5.3.     SALES OR USE TAXES. All sales, use and other similar Taxes,
charges and fees, if any, arising out of or in connection with the transactions
contemplated by this Agreement (other than any income, capital gains and other
similar Taxes, charges and fees imposed on, or imposed in respect of, the income
or gain of P1), shall be paid by FEI subsequent to the Execution Date. Each of
the parties shall cooperate with the other to the extent reasonably required and
permitted by Applicable Law in order to eliminate or minimize any such Tax.
Without limiting the foregoing, to the extent any such Tax is imposed, P1 shall
prepare and file any required Tax returns in connection therewith and FEI shall
pay and promptly discharge when due the entire amount of any such Tax.

        6.     ADDITIONAL OBLIGATIONS; COVENANTS

          6.1.     CONSENTS


          6.1.1.     OBTAINING CONSENTS. P1 will use all commercially reasonably
efforts to obtain any Consent required to assign all Assumed Contracts and
complete all other transfers and transactions contemplated by this Agreement at
P1‘s sole expense. P1 will provide FEI with prompt written notice of the
effective date of the assignment of any Assumed Contract assigned to FEI after
the Closing Date and with a copy of each such Assumed Contract.


          6.1.2.     ALTERNATIVE ARRANGEMENT. In the event and to the extent
that P1 is unable to obtain any such Consent, or if any attempted assignment or
novation would be ineffective or would restrain, prohibit or otherwise interfere
with the effective operation or enjoyment by FEI of all or any material portion
of the Assets as contemplated hereby, P1 will reasonably cooperate with FEI, to
the extent permitted by law, in a reasonable arrangement under which FEI would,
to the fullest extent possible, obtain the benefits and assume the obligations
with respect to such Asset, in accordance with this Agreement, and nothing
contained herein or in any Related Agreements shall be construed to have
assigned any such non-assignable contract or agreement.






10


--------------------------------------------------------------------------------



          6.2.     HSR FILING.


          6.2.1.     FILING OF NOTIFICATION AND REPORT FORM. Each party hereto
agrees to make an appropriate filing of a Notification and Report Form pursuant
to the HSR Act with respect to the transactions contemplated hereby within five
(5) business days of the date hereof and to supply promptly any additional
information and documentary material that may be requested pursuant to the HSR
Act. Each party shall pay its own costs in connection with the preparation and
filing thereof, and the parties shall each pay one-half of the filing fees in
connection therewith.


          6.2.2.     ADDITIONAL ACTIONS. Each party shall take such actions as
in its sole judgment are appropriate to eliminate any concerns on the part of
any Governmental Authority over the enforcement of applicable antitrust laws
regarding the legality of the consummation of the transactions contemplated
hereby under any antitrust law; provided, however, that notwithstanding the
foregoing, neither party shall be required hereunder to appeal any injunction,
to divest any of its assets or to take any other specific step which in its sole
judgment would not be in its best interest under the circumstances in order to
eliminate such concerns.


          6.3.     EXISTING CUSTOMERS AND BUSINESS PARTNERS. In addition to
carrying out P1‘s obligations under the Assumed Contracts as provided under
Section 4, FEI will, to the extent commercially reasonable and to the extent the
Assumed Contracts pertaining to P1‘s obligations have been provided to FEI,
continue to support all P1 sales promotions, production, and business partners
for the duration of all contractual obligations under the Assumed Contracts. To
the best of P1‘s knowledge, Schedule 6.3 sets forth a true and complete list of
all P1 customers and business partners.


          6.4.     FURTHER ASSURANCES. P1 agrees that, at any time after the
Closing Date, upon the request of FEI, it will do, execute, acknowledge and
deliver, or will cause to be done, executed, acknowledged and delivered, all
such further acknowledgments, deeds, assignments, bills of sale, transfers,
conveyances, instruments, consents and assurances as may reasonably be required
for the better assigning, transferring, granting, conveying, assuring and
confirming to FEI, its successors and assigns, the transfers contemplated by
this Agreement.


          6.5.     CONDUCT OF BUSINESS OF P1 PENDING THE CLOSING. P1 agrees
that, during the period from the Execution Date to the Closing:


          6.5.1.     OPERATION. P1 shall (a) cause the business operations
related to the Assets to be conducted in the ordinary course consistent with
past practice, (b) use commercially reasonably efforts to preserve intact the
relevant business, properties and organization with respect thereto in all
material respects, (c) use commercially reasonable efforts to maintain the
Physical Assets in good operating condition and repair (ordinary wear and tear
excepted), and (d) use commercially reasonable efforts to preserve for the
benefit of FEI the goodwill of customers, vendors and others having business
relations with it related to the Assets; and give actual notice to Fan of all
actions which might be deemed to be material to the Assets being sold; and


          6.5.2.     DISPOSITION OF ASSETS. P1 shall: (a) not sell or dispose of
any of the Assets, without FEI’s written approval. (b) use commercially
reasonable efforts to prevent the occurrence of any event or condition which may
have a Material Adverse Effect or would restrain, prohibit or otherwise
interfere with the effective operation or enjoyment by FEI of all or any
material portion of the Assets as contemplated hereby, and (c) not enter into
any agreement, in writing or otherwise, that would result in a breach either of
the foregoing covenants.


          6.6.     UPDATED SCHEDULES. P1 shall promptly disclose in writing to
FEI any information contained in its representations and warranties or any of
the Schedules hereto which, because of an event occurring after the date of this
Agreement, is incomplete or is no longer correct as of all times after the
Execution Date and until the Closing Date. Any such disclosure shall be in the
form of an updated Schedule, marked to reflect the new or amended information.
In the event that P1 makes any such disclosure prior to the Closing and the
Closing occurs, such disclosure shall be deemed to amend and supplement the
representations and warranties and the applicable Schedule hereto, and FEI shall
have the right to be indemnified with respect to such representations and
warranties, and the applicable Schedule thereto as so amended and supplemented,
but not with respect to any prior representation and warranty which has been
amended, deleted or superseded as a result of such new or amended information.
Nothing contained in this Section 6.6 shall be construed as changing any party’s
right to terminate this Agreement as provided in Section 13.





11


--------------------------------------------------------------------------------



          6.7.     NOTICE OF CERTAIN MATTERS. P1 shall give prompt written
notice to FEI, and FEI shall give prompt written notice to P1, of any failure of
P1 or FEI, as the case may be, to comply with or satisfy any covenant, condition
or agreement to be complied with or satisfied by it hereunder.


          6.8.     WAIVER AND CONFIDENTIALITY AGREEMENTS. P1 shall use its
reasonable best efforts to deliver to FEI on or before the Closing Date a copy
of a Waiver and Confidentiality Agreement, in a form reasonably acceptable to
FEI (the “Waiver and Confidentiality Agreement”), executed by each of the P1
employees, agents or consultants listed in Schedule 6.8 hereto.


          6.9.     ACCESS TO RECORDS. Each party agrees to allow representatives
of the other party after the Closing, upon reasonable written notice, access to
any books and records relating to the Assets for the purpose of filing and
supporting Tax returns and Tax audits of such other party or defending any Claim
relating thereto or any Third Party Claim. Each party shall preserve such books
and records as necessary to support tax returns of the other party relating to
the Assets and to notify the other party prior to destruction of any such
records relating to periods prior to the Closing if the destruction thereof is
scheduled to occur within five (5) years after the Closing Date, and the other
party shall be permitted, upon reasonable written notice, to take possession of
such records at its sole expense. Nothing herein shall be deemed to constitute a
waiver of any attorney-client, work-product or joint-defense privilege.

        7.     OWNERSHIP OF INTELLECTUAL PROPERTY; LICENSES

          7.1.     OWNERSHIP OF TRADEMARKS. FEI shall own the Trademarks
transferred herein as part of the Assets, together with all other trademarks,
service marks, logos, symbols or identifiers thereafter after the Closing used
or developed by FEI in connection with FEI’s use of the Assets. Subject to FEI’s
obligations pursuant to Section 7.1, each of P1 and FEI shall be solely
responsible for the protection, maintenance and enforcement of their respective
trademarks and any registrations or applications therefor.

        8.     CONFIDENTIALITY

          8.1.     CONFIDENTIAL INFORMATION. In the course of the performance of
this Agreement, P1 and FEI each recognizes that it will obtain, or has prior to
the Execution Date obtained, access to the confidential, proprietary, technical,
business and operational information of the other, including without limitation
the Proprietary Rights (excluding the issued Patents) (the “Confidential
Information”). Confidential Information includes all terms of the transactions
contemplated by this Agreement.


          8.2.     NON-CONFIDENTIAL INFORMATION. Information shall not
constitute Confidential Information if:


          8.2.1.     PREVIOUSLY POSSESSED. It is demonstrated to have been in
the possession of the receiving party or available to the receiving party prior
to the disclosure, without any breach of a duty of confidentiality owed by any
party to the disclosing party;


          8.2.2.     SUBSEQUENTLY OBTAINED. The receiving party rightfully
obtains the Confidential Information without breach of this Agreement, or any
Applicable Laws, from a third party having no duty of confidentiality to the
disclosing party;


          8.2.3.     DEVELOPED. It is independently developed by the receiving
party without use of the Confidential Information; or


          8.2.4.     AUTHORIZED. The disclosing party authorizes in writing the
disclosure of the Confidential Information.





12


--------------------------------------------------------------------------------



          8.3.     FEI CONFIDENTIAL INFORMATION. As of the Closing Date, all
information disclosed by P1 which becomes or is intended to become the property
of FEI by virtue of the transactions contemplated herein constitutes
Confidential Information of FEI, as if FEI were the disclosing party therefor.


          8.4.     STANDARD OF CARE. All Confidential Information shall remain
the exclusive property of the disclosing party, and the receiving party may not
disclose any Confidential Information of the disclosing party for any reason
without the prior written consent of the disclosing party or make any use of
such Confidential Information other than as expressly permitted by or necessary
to perform its obligations under this Agreement or the Related Agreements. The
receiving party shall use the same care and discretion, but no less than
reasonable care and discretion, to avoid disclosure, publication, or
dissemination of Confidential Information it has received, as the receiving
party employs for similar information of its own which it does not desire to
publish, disclose or disseminate, except to those employees, directors, agents
and/or permitted subcontractors of the receiving party who have a need to know
in order to exercise the rights granted or retained pursuant to this Agreement
and who have agreed in writing to be bound by the confidentiality terms of the
Agreement. The receiving party shall be responsible and liable for breaches of
confidentiality obligations by its employees, directors, agents and/or permitted
subcontractors.


          8.5.     REQUIRED DISCLOSURE. Notwithstanding any other provision of
this Section 8, if the receiving party is required to disclose any Confidential
Information pursuant to legal, accounting or regulatory requirements, the
receiving party shall provide to the disclosing party written notice of such
required disclosure sufficiently in advance thereof to enable the disclosing
party to take reasonable actions to avoid the requirement of disclosure.
Notwithstanding the foregoing, and subject to the prior consent of the other
party (such consent not to be unreasonably withheld or delayed), either party
shall have the right to disclose the existence and material terms of this
Agreement to the extent such party reasonably determines is necessary to comply
with stock exchange, securities and other similar disclosure requirements. The
receiving party shall cooperate with all reasonable requests of the disclosing
party in connection therewith.


          8.6.     SURVIVAL OF COVENANT. Notwithstanding anything contained
herein to the contrary, the obligations of the parties under this Section 8
shall survive for a period of five (5) years from the earlier of the Closing
Date or the termination of this Agreement pursuant to Section 13.

        9.     BOARD OF DIRECTORS.

          The Company’s Board of Directors shall be reconfigured to include a
maximum of five new board members to be designated by P1, which shall result in
a minimum of 33% and a maximum of 39%of the Board of Directors having been
designated by P1.

        10.     REPRESENTATIONS AND WARRANTIES OF P1

          P1 hereby represents and warrants to FEI as of the date hereof and as
of the Closing Date as follows:


          10.1.     ORGANIZATION AND STANDING; CERTIFICATE AND BYLAWS. P1 is a
corporation duly organized and existing under, and by virtue of, the laws of the
state of Nevada and is in good standing under such laws. P1 has the requisite
corporate power to own and operate its properties and assets and to carry on its
business as currently and previously conducted and as proposed to be conducted.
P1 is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its business or properties.


          10.2.     CORPORATE POWER. P1 has all requisite corporate power to
execute and deliver this Agreement and the Related Agreements and to carry out
and perform its obligations under the terms hereof and thereof.


          10.3.     AUTHORIZATION. All corporate action on the part of P1, its
directors and its stockholders necessary for the authorization, execution,
delivery and performance of this Agreement and the Related Agreements has been
taken. This Agreement and the Related Agreements, when executed and delivered by
P1, will constitute valid and binding obligations of P1 enforceable in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization, moratorium and other similar laws
from time to time in effect affecting the enforcement of creditors’ rights
generally and except as enforcement of remedies may be limited by general
equitable principles.





13


--------------------------------------------------------------------------------



          10.4.     COMPLIANCE WITH OTHER INSTRUMENTS, NO CONSENTS, ETC. The
execution, delivery and performance of and compliance with this Agreement and
the Related Agreements will not result in any violation of, or conflict with, or
constitute a default under P1‘s Charter or Bylaws, or under any material
agreement to which P1 is a party, or result in the creation of, any mortgage,
pledge, lien, encumbrance or charge upon the Assets. No Consent is required to
be obtained on the part of P1 to permit the consummation of the transactions
contemplated by this Agreement. P1 is not in violation of any term of its
Charter or Bylaws, or in any material respect of any term or provision of any
mortgage, indebtedness, indenture, contract, agreement, instrument, judgment or
decree, order, statute, rule or regulation applicable to P1.


          10.5.     LITIGATION, ETC. Except as otherwise disclosed on Schedule
10.5, there are no actions, suits, proceedings, oppositions, interferences,
cancellation proceedings, challenges, or other legal or governmental proceedings
(nor, to the best of P1‘s knowledge, investigations pending against P1 or its
officers or properties before any court, arbitrator or governmental agency)(the
foregoing collectively referred to as “Actions”), nor, to the best of P1‘s
knowledge, is there any threat of any of the foregoing Actions; provided,
however, that with respect to Actions arising out of activities outside the
United States of America, or exclusively arising under and subject to
jurisdictions outside the United States of America, the foregoing representation
and warranty is made only to the extent that such Actions, individually or in
the aggregate, would not result in a Material Adverse Effect or a breach of any
of the assigned contracts P1 is not a party to or subject to the provisions of
any Governmental Order that, in any such case, questions the validity of this
Agreement and/or any of the Related Agreements or any action taken or to be
taken by P1 in connection herewith or therewith, or that challenges the
validity, enforceability or ownership by P1 of any of the Proprietary Rights or
any of the assigned contracts. There is no action, suit, proceeding or
investigation by P1 currently pending or that P1 currently intends to initiate
that questions or has the potential to harm the validity of this Agreement
and/or any of the Related Agreements or any action taken or to be taken by P1 in
connection herewith or therewith, or the validity, enforceability, use or
ownership by P1 of any of the Proprietary Rights.


          10.6.     OWNERSHIP OF ASSETS. P1 owns all of the Assets free and
clear of all liens, security interests and other encumbrances other than
Permitted Liens and Outstanding License Agreements.


          10.7.     DISCLOSURE. The representations and warranties of P1
contained in this Agreement and the Related Agreements do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made. P1 has no present intention to
transfer this Agreement or any of its rights or obligations hereunder or under
the Related Agreements to any third party or any of its Affiliates.


          10.8.     TITLE TO ASSETS.


          10.8.1.     NO LIENS. Except as otherwise disclosed on Schedule 10.8.1
and subject to any Permitted Liens or Outstanding License Agreements, P1 has
good and marketable title to all of the Assets, the Documentation, and the
Proprietary Rights, and has the sole and exclusive right to use, sell, license,
dispose of or bring actions for the infringement of the Proprietary Rights or
any of the other Assets and has taken all reasonable actions necessary to
perfect and protect the proprietary rights.


          10.8.2.     FEES. Except as otherwise disclosed in Schedule 10.8.2, P1
has no royalties, honoraria, fees or other payments due and payable to any third
party in connection with the Proprietary Rights or other elements of the Assets,
including to any Person by reason of ownership, use, licensure, sale or
disposition of any of the same, the nonpayment of which has resulted or will
result in a Material Adverse Effect and FEI will have no such obligations from
and after the closing.





14


--------------------------------------------------------------------------------



          10.8.3.     CLAIMS TO PROPRIETARY RIGHTS. Except as otherwise
disclosed in Schedule 10.8.3, none of the former or present employees, officers,
directors or independent contractors of P1 holds any contractual right, title or
interest, directly or indirectly, in whole or in part, in or to any Proprietary
Right, or has asserted any claim with regard to any Proprietary Right.


          10.8.4. INFRINGEMENT. (a) Except as otherwise disclosed in Schedule
10.8.4, None of the Assets or the other assets to be transferred by P1 to FEI in
accordance with this Agreement, or the use thereof, (i) encroaches or infringes
upon any property or rights (including without limitation any copyrights,
patents, trade secrets or trademarks) of any third party, or (ii) contravenes
any applicable material law or ordinance or any other administrative regulation
or violates any restrictive covenant or any provision of material law. The
foregoing representation and warranty is made only to the best of P1‘s knowledge
with regard to the receipt by P1 of any notice where such notice was received by
P1 only outside the United States of America. (b) Except as otherwise disclosed
in Schedule 10.8.4 and subject to the Permitted Liens and Outstanding License
Agreements, there are no agreements or arrangements between P1 and any third
party which have any effect upon P1‘s title to or other rights respecting the
Assets, including the right to transfer the same as contemplated by this
Agreement and the Related Agreements.


          10.9.     CONDITION OF PHYSICAL ASSETS. The Physical Assets are in
good operating condition and repair (ordinary wear and tear excepted) and are
available for immediate use.


          10.10.     ADEQUACY OF PROPERTY. Except as set forth herein, the
Assets, the license grant in paragraph 7.4 hereof, and the Assumed Contracts,
constitute all of the assets and rights necessary to conduct, in all material
respects, the business related to the Assets as presently conducted.


          10.11.     LICENSES AND ASSUMED CONTRACTS.


          10.11.1.     LICENSES. Each Assumed Contract is valid, binding, and
enforceable in accordance with its terms, is in full force and effect, and P1 is
not in breach, violation or default under any such license or agreement. Neither
the execution nor delivery by P1 of this Agreement or any Related Agreement, nor
the consummation of the transactions contemplated hereby or thereby will result
in any breach, violation or default under, or require the consent of any other
party to, any such agreement.


          10.11.2.     ASSUMED CONTRACTS. Schedule 10.12.2 contains a complete
and correct list of all material contracts, instruments, commitments and
agreements relating to the Assets or the other assets to be transferred by P1 to
FEI in accordance with this Agreement, including the Assumed Contracts to be
transferred to FEI upon Closing. P1 has delivered to FEI correct and complete
copies of all Assumed Contracts that are assignable by P1 to FEI as of the
Closing Date, including any and all amendments thereto. P1 has specifically
identified in Exhibit A the number and extent of all such Assumed Contracts that
involve the license of source code. All of the Assumed Contracts are in full
force and effect, and P1 is not currently in breach of any of the terms of the
Assumed Contracts. Except as specifically identified in Schedule 2.4 or 2.5,
none of the other parties to the Assumed Contracts are not performing, or have
provided P1 with written notice that it will not be able to perform, the party’s
obligations under the Assumed Contract. Except as specifically identified in
10.11.2, P1 can assign to FEI all of the Assumed Contracts which are assignable
by P1 to FEI as of the Closing Date, and after Closing, FEI shall have been
assigned all rights of P1 under such Assumed Contracts.


          10.12.     CURRENT USE. Except as set forth on Schedule 10.12, the
reproduction, distribution, marketing, manufacture, development, use, sale,
license, or sublicense of any Proprietary Rights, Documentation or any other
Asset in the manner currently so done by P1 does not (i) violate any license or
agreement with any third party or (ii) infringe on, or otherwise conflict with,
the rights of any person, nor has such violation or an infringement been alleged
or noticed to P1, and to the best of P1‘s knowledge, there is no valid basis for
any such allegation. Except as otherwise disclosed in Schedule 10.12, P1 has
not, in connection with the Assets or any portion thereof, received notice, that
it or any of its customers or distributors has infringed any copyright, patent,
trademark, trade name, or other intellectual property right of any third party
or misappropriated or misused any invention, trade secret or other proprietary
information entitled to legal protection. P1 has not asserted any such claim of
infringement, misappropriation or misuses against any third party in connection
with the Assets.





15


--------------------------------------------------------------------------------



          10.13.     NO OTHER REPRESENTATIONS OR WARRANTIES. Except for the
representations and warranties contained in this Agreement, in the Exhibits and
Schedules hereto, the agreements specified herein and in the certificates
required to be delivered pursuant to or in connection herewith, neither P1 nor
any other Person acting for P1 makes any representation or warranty, express or
implied, and P1 and FEI hereby disclaim any such representation or warranty,
whether by P1 or any of its officers, directors, employees, agents,
representatives or any other Person, with respect to the execution, delivery or
performance by P1 of this Agreement or the agreements specified herein or with
respect to the transactions contemplated hereby or thereby, including any
implied warranties of merchantability and fitness for a particular purpose.


          10.14     CAPITAL CONTRIBUTION. P1 shall provide FEI with interim
funding for its Disk Manufacturing Facility (“DMF”) in Reno, Nevada on terms and
conditions to be mutually agreed upon by the parties hereto under separate
cover. The initial funding requirement is $11,000, which shall be provided by P1
to FEI specifically for the DMF on or before the Execution Date hereof.

        11.     REPRESENTATIONS AND WARRANTIES OF FEI

          FEI hereby represents and warrants to P1 as of the date hereof and the
Closing Date as follows:


          11.1.     ORGANIZATION AND STANDING; CERTIFICATE AND BYLAWS. FEI is a
corporation duly organized and existing under, and by virtue of, the laws of the
state of Nevada and is in good standing under such laws. FEI has the requisite
corporate power to own and operate its properties and assets and to carry on its
business as currently and previously conducted and as proposed to be conducted.
FEI is duly qualified to transact business and is in good standing in each
jurisdiction in which the failure to so qualify would have a material adverse
effect on its business or properties.


          11.2.     CORPORATE POWER. FEI has all requisite corporate power to
execute and deliver this Agreement and the Related Agreements and to carry out
and perform its obligations under the terms of this Agreement and such other
agreements.


          11.3.     AUTHORIZATION. All corporate action on the part of FEI
necessary for the authorization, execution, delivery and performance of this
Agreement and the Related Agreements has been taken. This Agreement and the
Related Agreements, when executed and delivered by FEI, will constitute valid
and binding obligations of FEI enforceable in accordance with their respective
terms.


          11.4.     COMPLIANCE WITH OTHER INSTRUMENTS, NO CONFLICTS, ETC. The
execution, delivery and performance of, and compliance with, this Agreement and
the Related Agreements will not result in any violation of, or conflict with, or
constitute a default under FEI’s Certificate of Incorporation or Bylaws, or
under any agreement to which FEI is a party, or result in the creation of, any
mortgage, pledge, lien, encumbrance or charge upon any of the properties or
assets of FEI or the FEI Shares. No Consent is required to be obtained on the
part of FEI to permit the consummation of the transactions contemplated by this
Agreement, except those Consents expressly identified in this Agreement. FEI is
not in violation of any term of its Certificate of Incorporation or Bylaws, or
in any material respect of any term or provision of any mortgage, indebtedness,
indenture, contract, agreement, instrument, judgment or decree, order, statute,
rule or regulation applicable to FEI.


          11.5.     LITIGATION, ETC. Except as otherwise disclosed in Schedule
11.5, there are no actions, suits, proceedings, oppositions, challenges or
investigations pending against FEI or its officers or properties before any
Governmental Authority (or, to the best of FEI’s knowledge, is there any threat
thereof), and FEI is not a party to or subject to the provisions of any
Governmental Order that, in any such case, questions or has the potential to
harm the validity of this Agreement and/or any of the Related Agreements or any
action taken or to be taken in connection or herewith or therewith. There is no
action, suit, proceeding or investigation by FEI currently pending or that FEI
currently intends to initiate that questions or has the potential to harm the
validity of this Agreement and/or any of the Related Agreements or any action
taken or to be taken in connection or herewith or therewith.





16


--------------------------------------------------------------------------------



          11.6.     DISCLOSURE. The representations and warranties of FEI
contained in this Agreement or the Related Agreements do not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements contained herein or therein not misleading in light of
the circumstances under which they were made. FEI has no present intention to
transfer this Agreement or any of its rights or obligations hereunder or under
the Related Agreements to any third party.


          11.7.     NO OTHER REPRESENTATIONS OR WARRANTIES. Except for the
representations and warranties contained in this Agreement, in the Exhibits and
Schedules hereto, the agreements specified herein and in the certificates
required to be delivered pursuant to or in connection herewith, neither FEI nor
any other Person acting for FEI makes any representation or warranty, express or
implied, and P1 and FEI hereby disclaim any such representation or warranty,
whether by FEI or any of its officers, directors, employees, agents,
representatives or any other Person, with respect to the execution, delivery or
performance by FEI of this Agreement or the agreements specified herein or with
respect to the transactions contemplated hereby or thereby.

        12.     INDEMNIFICATION

          12.1.     SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The
representations and warranties set forth in Section 10, any representation and
warranty made in this Agreement or any Related Agreement shall survive for a
period of five (5) years following the Closing Date and any covenant or
obligation under this Agreement or any Related Agreement to be performed after
the Closing shall survive the Closing and continue until the expiration of the
applicable statute of limitations. All other representations and warranties of
the parties in this Agreement or any Related Agreement and any covenant or
obligation to be performed prior to the Closing shall survive the Closing for a
period of two (2) years after the Closing Date. Notwithstanding the foregoing to
the contrary, if a Claim is timely made, it may continue to be asserted beyond
the termination date of the representation, warranty or covenant to which such
Claim relates.


          12.2.     INDEMNIFICATION.


          12.2.1.     INDEMNIFICATION BY P1. P1 hereby agrees to indemnify,
defend and hold harmless each member of the Board of Directors, and each
affiliate of FEI from and against all Damages asserted against, imposed upon or
incurred by any member of FEI, directly or indirectly, by reason of or resulting
from (i) any breach or inaccuracy of any representation, warranty or covenant of
P1 set forth in this Agreement, any certificates required to be provided by P1
pursuant to this Agreement, or any other agreement or obligation of the P1
contained in or made pursuant to this Agreement or any of the Related
Agreements; (ii) the conduct and operation of P1‘s business on or before the
Closing Date; (iii) the sale, license, use or operation of the Assets on or
before the Closing Date; (iv) the Assumed Contracts on or before the Closing
Date; and (vi) except as otherwise provided in Section 5.3, liabilities of P1
for any Taxes, including without limitation arising as a result of the
transactions contemplated by this Agreement or the conduct or operation of P1‘s
business on or prior to the Closing Date.


          12.2.2.     INDEMNIFICATION BY FEI. FEI hereby agrees to indemnify,
defend and hold harmless each member of P1 from and against all Damages asserted
against, imposed upon or incurred by any member of P1, directly or indirectly,
by reason of or resulting from (i) any breach or inaccuracy of any
representation, warranty or covenant of FEI set forth in this Agreement, any
certificates required to be provided by FEI pursuant to this Agreement, or any
other agreement or obligation of FEI contained in or made pursuant to this
Agreement or any of the Related Agreements; (ii) the Assumed Contracts from and
after the Closing Date if assignable, to the extent assigned on the Closing Date
and from and after the effective date of any such Assumed Contract if assigned
to FEI after the Closing Date (but only if FEI has received written notice of
such post-Closing Date assignment); and (iii) the sale, license, use or
operation of the Assets from and after the Closing Date.





17


--------------------------------------------------------------------------------



          12.3.     THIRD-PARTY CLAIMS. The obligations and liabilities of each
party to this Agreement under Section 12.2 related to Third-Party Claims shall
be subject to the following terms and conditions:


          12.3.1.     PARTICIPATION BY INDEMNIFYING AND INDEMNIFIED PARTY. Upon
receipt of written notice of any Third-Party Claim asserted against, imposed
upon or incurred by an Indemnified Party, the Indemnified Party shall notify the
Indemnifying Party thereof in writing. The Indemnifying Party shall be entitled,
at its own expense, to participate in and, upon notice to the Indemnified Party,
to undertake the defense thereof in good faith by counsel of the Indemnifying
Party’s own choosing, which counsel shall be reasonably satisfactory to the
Indemnified Party, provided that (i) the Indemnified Party shall at all times
have the option, at its own expense, to participate fully therein (without
controlling such action) and (ii) if in the Indemnified Party’s reasonable
judgment (as evidenced and supported by an opinion of its legal counsel who will
not be the same counsel who will represent the Indemnified Party in the
underlying case) a conflict of interest exists between such Indemnified Party
and the Indemnifying Party in respect of such Third-Party Claim, such
Indemnified Party shall be entitled to select counsel of its own choosing,
reasonably satisfactory to the Indemnifying Party, and the Indemnifying Party
shall be obligated to pay the reasonable fees and expenses of such counsel.


          12.3.2.     FAILURE BY INDEMNIFYING PARTY TO DEFEND. If within thirty
(30) days after written notice to the Indemnified Party of the Indemnifying
Party’s intention to undertake the defense of any Third-Party Claim the
Indemnifying Party shall fail to defend the Indemnified Party against such
Third-Party Claim, the Indemnified Party will have the right (but not the
obligation) to undertake the defense, compromise or settlement of such
Third-Party Claim on behalf of, and for the account and at the risk of, the
Indemnifying Party.


          12.3.3.     RIGHT OF INDEMNIFIED PARTY TO DEFEND AND SETTLE. Anything
in this Section 12.3 to the contrary notwithstanding, if a Third-Party Claim is
asserted against an Indemnified Party and there is a reasonable probability in
the Indemnified Party’s reasonable good faith judgment that a Third-Party Claim
may materially and adversely effect the Indemnified Party, other than as a
result of the imposition of money damages or other money payments, (i) the
Indemnified Party shall have the right, at its sole option, to take over the
defense of such Third-Party Claim (in which case the Indemnifying Party and the
Indemnified Party shall share equally the cost and expense of such defense) or
to co- defend such Third-Party Claim (in which case the Indemnified Party shall
assume the cost and expense of the additional counsel) and no compromise or
settlement of such Third-Party Claim shall be permitted without the consent of
both the Indemnified Party and the Indemnifying Party and (ii) the Indemnifying
Party and the Indemnified Party shall not, without the prior written consent of
the other party, settle or compromise any Third-Party Claim or consent to the
entry of any judgment relating to any such Third-Party Claim, unless such
settlement, compromise or judgment includes as an unconditional term thereof
that the Indemnified Party shall be released from all liabilities in respect of
such Third-Party Claim.


          12.4.     LIMITATION ON INDEMNIFICATION OBLIGATIONS.


          12.4.1.     LIMITATION. Notwithstanding anything contained in this
Section 12 to the contrary, no party shall assert a Claim against the other
party for indemnification hereunder, unless and until the amount of all Damages
determined to have been incurred or suffered at the time by the Indemnified
Party exceeds, in the aggregate, $100,000, (the “Threshold Amount”) and then
only for the excess of such amount. The parties hereto further acknowledge and
agree that the total indemnification obligations of each party hereto under this
Agreement shall not exceed, in the aggregate for such party, $4,000,000. The
foregoing limitations shall not apply to Claims made by a party with respect to
fraud on the part of the other party or a breach by the other party of any
representation or warranty in this Agreement or any Related Agreement, of which
such breaching party had knowledge on or prior to the Closing, or to a breach by
FEI of its obligations under Section 5.3.





18


--------------------------------------------------------------------------------



          12.5.     CONSEQUENTIAL DAMAGES. No party hereto shall have any
liability under any provision of this Agreement for, and in no event shall any
party’s Threshold Amount be applied to, any consequential, special or indirect
Damages, including lost profits.

        13. TERMINATION

          13.1.     METHODS OF TERMINATION. The transactions contemplated herein
may be terminated and/or abandoned at any time prior to the Closing:


          13.1.1.     MUTUAL CONSENT. By the mutual written consent of P1 and
FEI;


          13.1.2.     FAILURE TO CLOSE. By either P1 or FEI, if the Closing
shall not have occurred prior to March 31, 2002, provided, however, that the
right to terminate this Agreement under this Section 13.1.2 shall not be
available to any party whose failure to fulfill any obligation under this
Agreement shall have been the cause of, or shall have resulted in, the failure
of the Closing to occur prior to such date;


          13.1.3.     NON-FULFILLMENT OF P1’S CONDITIONS. By P1, if any of the
conditions set forth in Section 3.2 becomes incapable of fulfillment and is not
waived by P1;


          13.1.4.     NON-FULFILLMENT OF FEI’S CONDITIONS. By FEI, if any of the
conditions set forth in Section 3.3 becomes incapable of fulfillment and is not
waived by FEI;


          13.1.5.     GOVERNMENTAL ORDER. By either P1 or FEI, if any
Governmental Authority with jurisdiction over such matters shall have issued a
Governmental Order restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby and such order, decree,
ruling or other action shall have become final and unappealable, provided,
however, that the provisions of this Section 13.1.5 shall not be available to
any party unless such party shall have used its reasonable best efforts to
oppose any such Governmental Order or to have such Governmental Order vacated or
made inapplicable to the transactions contemplated by this Agreement; or


          13.1.6     CHANGE IN CONTROL OF FEI. By P1 at any time prior to the
Closing upon a Change of Control of FEI.


          13.2.     PROCEDURE UPON TERMINATION PRIOR TO CLOSING. In the event of
termination or abandonment pursuant to Section 13.1 hereof, written notice
thereof shall be given to the other party hereto and the transactions
contemplated by this Agreement shall be terminated and/or abandoned, without
further action by FEI or P1. If the transactions contemplated by this Agreement
are terminated and/or abandoned as provided herein, each party will redeliver
all documents, work papers, confidential information and other material of the
other party relating to the transactions contemplated hereby, whether obtained
before or after the execution of this Agreement, to the party furnishing the
same. A party hereto who shall have satisfied in full all of the obligations of
such party under this Agreement which were to have been satisfied by such party
prior to the Closing and who shall have not breached any representation,
warranty, covenant or agreement of such party contained in this Agreement shall
not have any liability or further obligation to the other party to this
Agreement.

        14.     MISCELLANEOUS

          14.1.     PUBLICITY. Each of the parties acknowledges the importance
of appropriate disclosures in positioning the relationship between the two
companies to the distribution channel, the press, customers and others.


          14.1.1.     PRESS RELEASE. Within thirty (30) business days following
the Execution Date, FEI and P1 will jointly issue a press release regarding the
execution of this agreement in a form mutually agreed by and between FEI and P1.





19


--------------------------------------------------------------------------------



          14.1.2.     FUTURE PRESS RELEASES. Each of the parties agrees that
until six (6) months following the Closing, no press release or other
disclosures by company representatives shall conflict with the initial press
releases approved by the parties pursuant to Section 14.1.1 hereof without the
prior written consent of the other party, such consent not to be unreasonably
withheld or delayed. Approval shall be deemed to have been given if there is a
written response to a proposed release or disclosure is not delivered to the
requesting party within two (2) business days after delivery of a request for
such approval.


          14.2.     NOTICES. All notices, requests, demands and other
communications which are required or may be given pursuant to the terms of this
Agreement shall be in the English language, in written or electronic form and
shall be deemed delivered (i) on the date of delivery when delivered by hand,
(ii) on the date of transmission when sent by facsimile transmission during
normal business hours with written confirmation of receipt, (iii) one day after
dispatch when sent by overnight courier maintaining records of receipt, or (iv)
three days after dispatch when sent by certified mail, postage prepaid, return-
receipt requested; provided that, in an any such case, such communication is
addressed as follows:


                                    (a)    if to P1, to:                       
                                  Project 1000, Inc.
                                                                   
                                                   668 North 44th Street
                                                                   
                                                   Suite 248
                                                                   
                                                   Phoenix, Arizona 85008

                                  (b)    if to FEI, to:                     
                                  Fan Energy, Inc.
                                                                   
                                                   11811 North Tatum Blvd.
                                                                   
                                                   Suite 3031
                                                                   
                                                   Phoenix, AZ 85028


          14.3.     RELATIONSHIP OF THE PARTIES. It is understood and agreed
that each of the parties hereto is an independent contractor, and that neither
party is, or shall be considered to be, by virtue of this Agreement, an agent or
representative of the other party for any purpose.


          14.4.     ASSIGNMENT. Neither party may assign this Agreement except
in connection with a merger, consolidation, or sale of all or substantially all
of the assigning party’s relevant business or assets, or with the prior written
consent of the other party.


          14.5.     BINDING EFFECT. This Agreement shall be binding on all
parties hereto, and shall be binding upon and inure to the benefit of each party
and its respective permitted successors and assigns.


          14.6.     WAIVER; MODIFICATION; AMENDMENT. No term or provision hereof
will be considered waived by either party, and no breach excused by either
party, unless such waiver or consent is in writing signed on behalf of the party
against whom the waiver is asserted. No consent by either party to, or waiver
of, a breach by either party, whether express or implied, will constitute
consent to, waiver of, or excuse of any other different, or subsequent, breach
by either party. This Agreement, including the Schedules and Exhibits attached
hereto may not be modified or amended except by an instrument in writing duly
signed by or on behalf of the parties hereto.


          14.7.     FORCE MAJEURE. Each of the parties hereto shall exert
diligence in performing its obligations under this Agreement, but neither shall
be liable in any manner whatsoever for failure to perform or delay in performing
such obligations, if and to the extent and for so long as such failure or delay
in performance or breach is due to natural disasters, strikes or labor disputes,
natural forces, or other acts of God or cause reasonably beyond the control of
such party. Any party desiring to invoke this Section 14.7 shall notify the
other in writing of such desire and shall use reasonably efforts and due
diligence to resume performance of its obligations.





20


--------------------------------------------------------------------------------



          14.8.     UNITED NATIONS. The parties expressly exclude, if
applicable, the application of the United Nations Convention on Contracts for
the International Sale of Goods.


          14.9.     SEVERABILITY. If any part of this Agreement is found invalid
or unenforceable, that part will be amended to achieve as nearly as possible the
same economic and practical effect as the original provision and the remainder
of this Agreement will remain in full force and effect.


          14.10.     NO INTERPRETATION AGAINST DRAFTER. The terms and provisions
of this Agreement shall not be construed against the drafter or drafters hereof.
All parties hereto agree that the language of this Agreement shall be construed
as a whole according to its fair meaning and not strictly for or against any of
the parties hereto.


          14.11.     GOVERNING LAW; ARBITRATION. This Agreement shall be
governed and enforced in accordance with the substantive laws of the State of
Nevada, without regard to any such laws or regulations that may direct the
application of the law of any other jurisdiction. Any controversy, claim or
dispute between the parties arising out of or relating to this Agreement or any
Related Agreement or any breach hereof or thereof shall be referred to final and
binding resolution by the FEI and P1 senior executives who have authority to
reach agreement on any matters in dispute upon written request by either party
specifying in reasonable detail the nature of the dispute. In the event that
such FEI and P1 senior executives are unable to resolve the dispute within
thirty (30) days after the initial request for dispute resolution, the dispute
shall be settled by final and binding arbitration before a sole arbitrator in
the headquarters city of the non-initiating party pursuant to the then-current
Commercial Rules of the American Arbitration Association and the federal
substantive and procedural law of arbitration. Judgment upon any award rendered
by the arbitrator may be entered in any court having jurisdiction thereof. The
arbitrator will not have the power to award punitive or exemplary damages or any
damages excluded by, or in excess of, any damage limitations expressed in this
Agreement. Each party will assume its own attorney’s fees and costs related to
the arbitration. Unless otherwise determined by the arbitrator, the costs and
expenses of the arbitration shall be borne as determined by the arbitrator.


          14.12.     ENTIRE AGREEMENT. This Agreement, together with the
Exhibits attached hereto, constitutes the entire agreement between the parties
relating to this subject matter and supersedes all prior or simultaneous
representations, discussions, negotiations, and agreements with respect thereto,
whether written or oral.


          14.13.     COUNTERPARTS. This Agreement may be executed simultaneously
in any number of counterparts, each of which shall be deemed an original but all
of which together shall constitute one and the same instrument.


          14.14.     TERMS GENERALLY. Whenever the context requires, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. All references to “party” and “parties” shall be
deemed references to the parties to this Agreement unless the context shall
otherwise require. The terms “this Agreement”, “hereof”, “hereunder”, and
similar expressions refer to this Agreement and not to any particular Section or
other portion hereof and include any agreement supplemental hereto. All
references to Sections, paragraphs, Schedules and Exhibits shall be deemed
references to Sections of, paragraphs of, and Schedules and Exhibits to, this
Agreement unless the context shall otherwise require. The term “or” is used in
its inclusive sense (“and/or”).


          14.15.     EXPENSES. Except as otherwise expressly provided herein,
all costs and expenses, including fees and disbursements of counsel, financial
advisors and accountants, incurred in connection with this Agreement such costs
and the transactions contemplated hereby shall be paid by the party incurring
expenses, whether or not the Closing shall have occurred.


          14.16.     REMEDIES CUMULATIVE; SPECIFIC PERFORMANCE. All remedies
afforded to the parties under this Agreement or any Related Agreement,
Applicable Law or otherwise shall be cumulative and not alternative. Each of the
parties agrees that in the event of any breach or threatened breach by a party
of any provision of this Agreement or any Related Agreement, the other party
shall be entitled, in addition to any other rights or remedies it may have, to a
decree or order of specific performance or mandamus to enforce the observance
and performance of such provision and an injunction restraining such breach or
threatened breach.





21


--------------------------------------------------------------------------------



          14.17     CHANGE IN CONTROL. Neither the consideration paid nor any
other covenant of this Agreement shall cause a Change in Control as defined
herein of FEI as a result of this Agreement.


          IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed by their duly authorized representatives, effective as of the date
first above written.


  PROJECT 1000, INC.

By: /s/_______________________________

Name: _____________________________

Title: President


FAN ENERGY, INC.


/s/___________________________________
By: Peter Ashworth
Its: President





22


--------------------------------------------------------------------------------



          SCHEDULES. These Schedules are being delivered by Project 1000, Inc.,
a Nevada corporation (“P1”), to Fan Energy, Inc., a Nevada Corporation (“FEI”),
and from FEI to P1, pursuant to the Asset Purchase Agreement dated February 19,
2002 (the “Agreement”) to be executed by and between P1 and FEI, of which these
Schedules are a part. Unless otherwise defined in these Schedules, all
capitalized terms used herein shall have the meanings ascribed to them in the
Agreement. Each Exhibit and Schedule attached hereto is incorporated herein by
reference and forms part of these Schedules.


        SCHEDULE NUMBER                                          TITLE

        2.4  Assets

        2.5  Assets, Additional Assets

        2.6  Assumed Contracts

        2.28  Outstanding License Agreements

        2.29  Patents

        2.30  Permitted Liens

        2.31  Physical Assets

        3.2.4  P1 Opinion of Legal Counsel

        3.2.6  FEI Shareholder List

        3.2.5  FEI Opinion of Legal Counsel

        3.4.1.1  Bill of Sale

        3.4.3  P1 Secretary Certificate

        3.4.4  P1 Officer Certificate

        3.4.5  P1 Good Standing Certificate

        3.4.6  P1 Board of Director Acceptance

        3.4.7  Verification Documents

        3.5.3  FEI Secretary Certificate

        3.5.4  FEI Officer Certificate

        3.5.5  FEI Good Standing Certificate

        3.5.6  FEI Appointment and Resignation of Directors

        10.8.1  Liens

        10.8.2  Fees

        10.8.3  Claims to Property Rights

        10.8.4  Infringement

        10.12.1  Licenses

        10.12.2  Assumed Contracts

        10.13  Current Use

        11.5  Litigation





23


--------------------------------------------------------------------------------



  Schedule Number 2.4
Assets





24


--------------------------------------------------------------------------------



  Schedule Number 2.5
Assets, Additional Assets





25


--------------------------------------------------------------------------------



  Schedule Number 2.6
Assumed Contracts





26


--------------------------------------------------------------------------------



  Schedule Number 2.28
Outstanding License Agreements





27


--------------------------------------------------------------------------------



  Schedule Number 2.29
Patents





28


--------------------------------------------------------------------------------



  Schedule Number 2.30
Permitted Liens





29


--------------------------------------------------------------------------------



  Schedule Number 2.32
Physical Assets





30


--------------------------------------------------------------------------------



  Schedule Number 3.2.4
P1 Opinion of Counsel





31


--------------------------------------------------------------------------------



  Schedule Number 3.2.6
FEI Shareholder List





32


--------------------------------------------------------------------------------



  Schedule Number 3.3.5
FEI Opinion of Counsel





33


--------------------------------------------------------------------------------



  Schedule Number 3.4.1.1
Bill of Sale





34


--------------------------------------------------------------------------------



  Schedule Number 3.4.3
P1 Secretary Certificate





35


--------------------------------------------------------------------------------



  Schedule Number 3.4.4
P1 Officer Certificate





36


--------------------------------------------------------------------------------



  Schedule Number 3.4.5
P1 Good Standing Certificate





37


--------------------------------------------------------------------------------



  Schedule Number 3.4.6
P1 Board Acceptance





38


--------------------------------------------------------------------------------



  Schedule Number 3.4.7
Verification of Documents





39


--------------------------------------------------------------------------------



  Schedule Number 3.5.3
FEI Secretary Certificate





40


--------------------------------------------------------------------------------



  Schedule Number 3.5.4
FEI Officer Certificate





41


--------------------------------------------------------------------------------



  Schedule Number 3.5.5
FEI Good Standing Certificate





42


--------------------------------------------------------------------------------



  Schedule Number 3.5.6
FEI Appointment and Resignation of Directors





43


--------------------------------------------------------------------------------



  Schedule Number 10.8.1
Liens





44


--------------------------------------------------------------------------------



  Schedule Number 10.8.2
Fees





45


--------------------------------------------------------------------------------



  Schedule Number 10.8.3
Claims to Property Rights





46


--------------------------------------------------------------------------------



  Schedule Number 10.8.4
Infringement





47


--------------------------------------------------------------------------------



  Schedule Number 10.11.1
Licenses





48


--------------------------------------------------------------------------------



  Schedule Number 10.12
Current Use





49


--------------------------------------------------------------------------------



  Schedule Number 11.5
Litigation





50


--------------------------------------------------------------------------------

